Application por a Rehearing.
An application for a rehearing was made in this case upon two' grounds: first, that the court had erroneously reached the concluJ sion that Valdosta had never been incorporated as a city; second, that even if this conclusion was correct, it was in conflict with previous rulings of this court in reference to other municipalities. We are satisfied with the conclusion reached, that Valdosta, according to the charter originally granted and the various acts amendatory *690thereof, has never been incorporated as a city; and this conclusion is to our minds satisfactorily supported by what is said in the opinion rendered in this case, and also by the decisions of this court cited in the opinion. We do not think that the ruling made in the present case is in conflict with any decision heretofore rendered; certainly not with any to which our attention has been called. While it does not appear in the decision in the case of Cooper v. State, 103 Ga. 405, that Lawrenceville had been incorporated as a city prior to the passage of the act establishing the city court which was located in that place, it is a fact that Lawrenceville had been at that time expressly incorporated as a city. Acts 1897, p. 258. It is due to counsel who asked a rehearing and called attention to the Cooper case as one in conflict with the ruling made in the present case to say that, after his brief had been filed, he filed an additional brief in which he stated that his attention had not been called to the act of 1897 when his original brief was filed. It is also claimed that the ruling made in the present case is in conflict with the decision in Heard v. State, 113 Ga. 444. We have not examined critically the act incorporating Carrollton, and the various acts amendatory of that act, for the reason that the question whether Carrollton was incorporated as a city was not raised in the record in the case just referred to. The sole question presented in that case was, that conceding for the purposes of that decision that Carrollton had been incorporated by the General Assembly as a city, was it, on account of its comparatively small population, a city in which the General Assembly had authority to create a city court from which a writ of error would lie directly to this court ? The question whether Carrollton had in fact been incorporated as a city was not presented or decided in that case. Counsel for the accused and for the State presented the case as one in which the General Assembly had created a city, and the court decided the only question that was raised on the motion to dismiss the writ of error, that is, whether the General Assembly could constitutionally establish a city court in a city of the population of Carrollton.

Motion for rehearing denied.


All the Justices concurring.